DETAILED ACTION
Reasons for Allowance
Claims 1-2, 5-11, 3-4, 12-18 are allowed over the prior art of record as amended in the response filed on October 21, 2020.

The following is an examiner’s statement of reasons for allowance: The closest prior art of records fail to teach that: a. collecting one or more S-matrix measurements over a period of time using the scanner, wherein the measurements are based on the reflected power of the plurality of RF pulses; performing a calibration on the one or more S-matrix measurements to determine a mixing vector and a constant; determining a reflection coefficient from the one or more calibrated S-matrix measurements; forming a measurement vector from the reflection coefficient; determining a position of an anatomical structure of the subject using the measuring vector, mixing vector, and constant; b. collecting a plurality of S-matrix measurements over a period of time using the scanner to create a time series of S-matrix measurements, wherein the plurality of S-matrix measurements are based on the reflected power of the plurality of RF pulses; splitting the time series of S-matrix measurements into real and imaginary components to form split S-matrix measurements; processing the split S-matrix measurements; extracting and identifying a raw cardiac signal of the subject from the processed split S-matrix measurements; determining a mixing vector from the raw cardiac signal; establishing a signal from the mixing vector; analyzing the signal; detecting features of a cardiac cycle from the analyzed signal; and correlating the detected cardiac cycle features with cardiac motion of the subject; c. collect one or more S-matrix measurements over a period of time using the scanner, wherein the measurements are based on the reflected power of the plurality of RF pulses; perform a calibration on the one or more S-matrix measurements to determine a mixing vector and a constant; determine a reflection coefficient from the one or more calibrated S-matrix measurements; form a measurement vector from the reflection coefficient; determine a position of an anatomical structure of the subject using the measuring vector, mixing vector, and constant.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BO JOSEPH PENG/Primary Examiner, Art Unit 3793